DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the phrase “in a case where the speed estimated by the vehicle speed estimation device falls within a predetermined range . . . when the estimated speed is higher.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kumagai et al. (US 2006/0066270).
see FIG. 18) comprising: an electric motor (3); a linear motion mechanism (66) configured to convert rotational motion of the electric motor into linear motion of a linear motion unit via a rotation input/output shaft (see ¶ 0160); and a control device (2, 4) connected to a power supply device (1) for DC power (see e.g. ¶ 0083), the control device being configured to drive the electric motor (see ¶¶ 0083, 0160), the control device including a motor driver (4) configured to control power to be supplied to a coil of the electric motor (see e.g. ¶ 0083), a power storage unit (C2) connected between the power supply device and the motor driver (see FIG. 2, power supply device connected at (20p, 20n), motor driver connected at (22p, 22n)), a current flow direction restriction unit (D1) disposed between the power supply device and the power storage unit (see FIG. 2, power supply device connected at (20p, 20n), motor driver connected at (22p, 22n)), the current flow direction restriction unit being configured to cause current to pass only in a direction in which power is supplied from the power supply device (see e.g. FIG. 2), and a step-up unit (24, FET1, FET2) configured to step up voltage from the power supply device and provide the stepped-up voltage to the power storage unit (see ¶¶ 0083, 0093).  
Regarding claim 4, Kumagai discloses that the power storage unit is a capacitor (see FIG. 2, ¶ 0089).  
Regarding claim 5, Kumagai discloses an electric brake apparatus (see FIG. 18) comprising: the electric linear motion actuator as claimed in claim 1 (see ¶ 0160); a brake rotor (61)linked to and rotate with a wheel (see ¶ 0160); and a friction member (62, 63) configured to be brought into contact with the brake rotor so as to generate braking force (see ¶ 0160), wherein the linear motion mechanism includes a friction member actuator (65), the -<24>-friction member actuator being configured to convert the output of the electric motor into pressing force of the friction member (see ¶ 0160), and the control device drives the electric motor so as to control the braking force (see ¶ 0160), the braking force being generated when the friction member is brought into contact with the brake rotor (see ¶ 0160).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kumagai et al. (US 2006/0066270), as applied to claim 1, above, and further in view of Masuda (US 2016/0208871).
Regarding claim 6, Kumagai does not disclose the electric brake apparatus further comprising a vehicle speed estimation device configured to estimate a speed of a vehicle to which the electric brake apparatus is mounted, wherein, in a case where the speed estimated by the vehicle speed estimation device falls within a predetermined range, the control device sets output voltage from the step-up unit to be larger when the estimated speed is higher.
Masuda teaches an electric brake apparatus (see Abstract, FIGS. 1, 6) comprising a vehicle speed estimation device (44) configured to estimate a speed of a vehicle to which the electric brake apparatus is mounted (see ¶ 0018), wherein, in a case where the speed estimated by the vehicle speed estimation see ¶ 0065).
It would have been obvious to control the output voltage form the step-up unit of Kumagai to reduce a generation of an operating noise without impairing a function of the brake (see e.g. Masuda, ¶¶0015, 0024).  
Allowable Subject Matter
Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding claim 2, the prior art of record does not disclose a constant current restriction section configured to restrict, when output current to be outputted from the step-up unit is greater than a set value, the output current to the set value or smaller; and a constant voltage restriction section configured to cause the step-up unit to output predetermined voltage when the output current to be outputted from the step-up unit is less than or equal to the set value, and wherein output power, of the step-up unit, restricted by the constant current -<23>-restriction section or the constant voltage restriction section is smaller than maximum power, the maximum power being the largest consumption power of the electric motor.  
	Regarding claim 3, the prior art of record does not disclose the electric linear motion actuator further comprising: an angle estimation device configured to estimate a rotation angle of the electric motor; and an angular speed estimation unit configured to estimate an angular speed of the electric motor based on the rotation angle estimated by the angle estimation device, wherein the control device further includes a voltage estimation unit configured to estimate voltage of the power storage unit, and an electric motor output restriction section 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LANE whose telephone number is (571)270-5988. The examiner can normally be reached Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on (571)272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/NICHOLAS J LANE/
Primary Examiner, Art Unit 3657                                                                                                                                                                                         

December 29, 2021